USCA11 Case: 14-15311    Date Filed: 03/12/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15311
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 0:12-cr-60178-KMW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

PATRICK DWAYNE GREENE,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (March 12, 2021)

Before WILSON, ROSENBAUM, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 14-15311      Date Filed: 03/12/2021   Page: 2 of 2



      Thomas John Butler, appointed counsel for Patrick Greene in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Greene has

filed a responsive brief. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Greene’s convictions and sentences are AFFIRMED.




                                         2